Citation Nr: 0108054	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  98-03 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1968 to 
September 1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1997 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder was 
denied in an April 1995 rating decision.  The veteran did not 
appeal.

2.  The evidence submitted in support of the petition to 
reopen the claim for service connection for post-traumatic 
stress disorder included a post-service diagnosis of post-
traumatic stress disorder which was not in evidence at the 
time of the April 1995 rating decision.

3.  Post-traumatic stress disorder was not manifest during 
active service and the preponderance of the evidence is 
against a finding that that the appellant has post-traumatic 
stress disorder which is attributable to active service.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision denying service connection 
for post-traumatic stress disorder is final.  New and 
material evidence sufficient to reopen the claim has been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156, 20.200, 20.201, 20.302, 20.1103 (2000).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a nervous condition was denied in 
November 1971.  The appellant petitioned to reopen the claim 
in April 1983 and was given notice by the RO that before 
further action could be taken, he had to submit medical 
evidence to support his claim.  No response was received from 
the appellant.

The appellant filed a claim for service connection for post-
traumatic stress disorder in October 1991.  In December 1991 
he was asked to submit medical evidence showing treatment for 
post-traumatic stress disorder.  The appellant did not 
respond, and in February 1992 he was given notice that his 
claim for service connection for post-traumatic stress 
disorder was denied based on his failure to submit the 
requested evidence.

He petitioned to reopen the claim for service connection for 
post-traumatic stress disorder in December 1993 and the claim 
was denied in an April 1995 rating decision.  The appellant 
did not appeal this issue.  A determination on a claim by the 
agency of original jurisdiction or which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  The April 1995 rating decision is final.  

We note that service connection for post-traumatic stress 
disorder was also denied in November 1996 based, in part, on 
the appellant's failure to cooperate on VA examination.  He 
later submitted to examination in February 1997 which was 
within the period for the appellant to commence his appeal.  
We hold therefore, that the rating decision on appeal is the 
July 1997 rating decision that denied service connection for 
post-traumatic stress disorder, but that the November 1996 
was not the prior final denial.

When faced with a petition to reopen a previously and 
finally disallowed claim, the Board must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156 (a) (2000).  New and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration.  It is neither 
cumulative nor redundant and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

This appeal stems from a July 1997 rating decision that 
reopened the claim and denied service connection for post-
traumatic stress disorder.  The Board agrees that the claim 
was properly reopened.  At the time the RO considered the 
claim in April 1995, there was no diagnosis of post-traumatic 
stress disorder of record.  In support of his petition to 
reopen the claim, the appellant submitted a private medical 
statement in December 1997 that diagnosed post-traumatic 
stress disorder.  In determining whether the appellant has 
submitted new and material evidence, the Board must consider 
the basis of and the reasons for the prior denial.  
Furthermore, as to threshold determinations of the existence 
of new and material evidence, such evidence is generally 
presumed credible and is not subject to weighing.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The claim was 
denied in part in April 1995 due to an absence of competent 
evidence of a current diagnosis for the claimed condition.  
The evidence submitted in support of the petition cures this 
evidentiary defect.  Thus, we find that new and material 
evidence sufficient to reopen the claim was submitted and the 
claim for service connection for post-traumatic stress 
disorder was properly reopened.  Therefore we proceed to a 
determination of whether the duty to assist was met and if 
so, to a determination of the merits of the claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed inservice stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 
Vet. App. 128 (1997). 

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim and he was advised of the 
evidence that would by provided by the RO and the evidence to 
be provided by the claimant.  In April 1983, he was advised 
to submit medical evidence to show his nervous condition was 
the result of service or a service connected condition.  In 
December 1991 he was advised that no evidence had been 
received in response to the RO's request and that he should 
submit medical evidence showing treatment for post-traumatic 
stress disorder to support his claim.  In February 1992, he 
was advised that no evidence had been received.  In June 1994 
and August 1996, the RO notified the appellant that in order 
to develop his claim for service connection for post-
traumatic stress disorder, the appellant was required to 
submit specific details of the inservice stressful incidents, 
including the events, specific dates, places, units of 
assignment, medals or citations received and identifying 
information concerning any other individuals involved.  By 
virtue of the Statement of the Case and the Supplemental 
Statements of the Case issued during the pendency of this 
appeal, the appellant and the representative have been 
advised of the law and regulations governing his claim and 
the evidence necessary to substantiate it. 

The RO has made every reasonable effort to obtain relevant 
records adequately identified by the appellant.  Service 
medical records were obtained and associated with the claims 
folder.  All identified and relevant medical treatment and 
examination records have been obtained, including a statement 
from a private medical examiner identified by the appellant.  
As to other private treatment, the appellant testified before 
the RO that these records were not available.  As for 1971-
1974 outpatient records from the VA Medical Center which the 
appellant has indicated would support his claim, the RO made 
multiple attempts to secure those records.  In February 2000, 
the appellant was advised that these records had been 
requested by the RO and that the RO was awaiting this 
evidence.  No records were ever found.  The VA Medical Center 
verified in March 2000 that no outpatient records existed for 
this appellant during that time period.  The appellant was 
advised of this negative reply in the Supplemental Statement 
of the Case issued in March 2000.  Based on the negative 
verification received from the VA Medical Center records 
department, the Board now determines that it is reasonably 
certain that such records do not exist and that further 
efforts to obtain them would be futile.  VA examinations were 
conducted in August 1971, July 1994, and October 1996.  In 
February 1997, the appellant was examined by a board of two 
psychiatrists in relation to this claim.  Copies of the 
examination reports have been associated with the file.  At 
the time of the hearing conducted before the RO in March 
1998, the existing, available and absent evidence was 
discussed and the duty to suggest evidence was met.  
38 C.F.R. § 3.103 (2000).  

We have considered the representative's request that the 
claim be remanded for the purposes of verifying stressor 
information.  Based on the previous discussion, we find that 
there is no reasonable possibility that assisting the 
appellant in developing this evidence would aid in 
substantiating his claim.  This is so because the appellant 
has stated repeatedly that he is unable to provide more 
specific identifying information such as the names of other 
individuals involved that would enable the U.S. Armed 
Services Center for Research of Unit Records or any other 
agency to verify his stressors.  The Board has examined the 
information he provided regarding his inservice arm injuries 
and notes that it is not verified by the service medical 
records including his separation examination.  VA's duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it in those circumstances where 
his own actions are essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991).  The 
appellant has failed in his duty to provide stressor 
information that is verifiable or capable of substantiation.  
In its absence, a Remand would serve no useful purpose and 
therefore the representative's request is denied.  We also 
note that he has not brought forward medical evidence 
diagnosing post-traumatic stress disorder in accordance with 
38 C.F.R. § 4.125(a) (2000) or a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and that therefore additional efforts to verify his inservice 
stressors would constitute a waste of valuable resources when 
the remainder of the claim is deficient as well. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of entry into service in October 1968, no 
psychiatric abnormality was identified.  A psychiatric 
evaluation was conducted at separation in June 1970.  The 
appellant reported that he was fed-up and wanted out.  He had 
a long history of fighting and drug abuse.  He had two 
setbacks in basic training and received two Article 15's in 
service.  The appellant was identified as a classic 
sociopathic personality, dysocial-type, who lied and was 
grandiose.  He had poor impulse control.  There was nothing 
to offer by way of treatment to change his personality.  His 
separation examination in July 1970 documented no scars and 
his upper extremities, including strength and range of 
motion, were normal.  In his report of medical history, the 
appellant denied lameness or any other surgical or medical 
history.

Service records documented service in the Republic of 
Vietnam.  His military specialty was metal working helper.  
No awards or commendations indicative of combat service were 
of record.

A VA psychiatric examination was conducted in August 1971.  
He denied hallucinations, his memory was undisturbed and he 
was well oriented.  His affectivity was normal.  His 
inservice evaluation was noted.  No psychopathology was found 
on this examination.

A psychiatric evaluation was conducted in January 1983 at the 
VA Medical Center.  The appellant had become apathetic, 
insomnic, with frequent combat nightmares, death dreams, and 
a recurrent dream of an arm that fell on top of him.  He had 
been abusing alcohol and marijuana.  On mental status 
examination he was unkempt, not hostile, and showed no 
stilted language or overt delusions.  There were no 
obsessions and no signs of agitation.  Probable schizotypal 
personality disorder on Axis II was indicated as the 
principle diagnosis with alcohol and marijuana abuse.

In September 1989 he underwent an inpatient admission for 
alcohol detoxification.

A VA examination was conducted in July 1994.  The claims 
folder and previous history was reviewed and discussed.  A 
healed, lacerated wound of the left dorsum of his wrist was 
noted.  The appellant reported nervousness, irritability, 
anxiety and chronic smoking and drinking for more than 25 
years.  A psychiatric examination was also conducted.  The 
appellant reported a laceration to his right arm in service 
that was sutured in the field.  He reported nightmares, 
blackouts and that his right arm disabled him to the point 
that he could not work.  He denied alcohol or drug use since 
1989.  On objective examination he was obese and unshaven.  
He was clean, adequately dressed and groomed.  He was alert 
and oriented to person, place and time.  His mood was 
slightly anxious.  His affect was blunted.  His attention was 
good, but his concentration and memory were fair.  He was not 
hallucinating and was not suicidal or homicidal.  His insight 
and judgement were fair.  Multisubstance use disorder was 
diagnosed in alleged remission.  Dependent and antisocial 
personality traits were indicated on Axis II.

VA Medical Center records from July 1995 documented a rule-
out diagnosis of post-traumatic stress disorder.  In a 
November 1995 psychiatric evaluation, he did not present with 
a clinical picture of post-traumatic stress disorder.  He had 
no insight and was not a candidate for psychotherapy.  The 
evaluation concluded with diagnoses of borderline 
intellectual functioning or residual schizophrenia, simple 
type.  He had a past history of severe substance abuse from 
early adolescence.  He was not depressed and not psychotic.  
In February 1996 he was seen after his stepfather's death, 
and uncomplicated bereavement was indicated.  A rule-out 
diagnosis of post-traumatic stress disorder was indicated.

A VA examination was conducted in October 1996.  The claim 
folder was available but not the medical record.  The 
appellant was impossible to examine due to his lack of 
cooperation.  He appeared obese, was dressed casually and did 
not look very clean or neat.  He refused to give appropriate 
answers.  When asked about his age he stated that he did not 
know.  He said that he did not know where he lived and if he 
was married or not.  He only admitted that he lived with his 
wife.  He could not give his address or the town where he 
lived.  The examination could not be carried out and the 
diagnosis was deferred.

Dr. Fernandez-Rodriguez indicated that the appellant had been 
under his care since December 1996.  The diagnosis was post-
traumatic stress disorder.  The doctor wrote that the 
certification of diagnosis and treatment was written upon the 
appellant's request.  The appellant claimed that his 
condition started while in service in Vietnam when he saw a 
fellow soldier getting dismembered when an artillery rocket 
struck near him.  He saw a leg land near him.  He also 
claimed having recurrent nightmares, and occasionally relived 
the incident and had flashbacks about it.  So far his 
response to treatment had been limited.

A VA examination was conducted in February 1997 by a board of 
psychiatrists.  The claims folder was very carefully examined 
prior to the interview and the appellant was interviewed 
alone.  He appellant denied the evidence that he made use of 
drugs since adolescence, and alleged his drug use started in 
military service.  He was part of a construction crew in 
Vietnam.  He complained vaguely about the experienced he had 
over there that affected him emotionally, and because of 
these experiences he had been treated while still in Vietnam.  
He reported active drug and alcohol use post-service.  The 
appellant made very vague complaints about a gamut of 
different symptoms.  He described hearing voices, having 
persecutory ideas, and suffering nightmares, but when 
questioned regarding the content he stated he did not 
remember.  He describes variable behavior, sometimes being 
angry, aggressive, isolated or depressed.  On objective 
examination he was markedly obese with a rather careless 
personal appearance, but he was well aware of the interview 
situation.  He was very manipulative in his behavior and was 
in full contact with reality.  His affect was adequate and 
his mood during the course of the interview, despite his 
complaints, was calm.  He was oriented to person, place and 
time.  His memory and judgment were fair, and his insight was 
very poor.  The board reviewed the prior medical history and 
previous diagnoses, and concluded there was no solid evidence 
to warrant a change of the previous diagnosis.  It was their 
opinion that the appellant definitely had a personality 
disorder with a long-standing history of dysfunctional 
behavior that included multiple abuse and dependence on 
different substances.  This had nothing to do with his 
Vietnam experiences.  The final diagnosis was substance use 
disorder, mixed substance dependence in apparent remission.  
A personality disorder not otherwise specified was indicated 
on Axis II (some schizotypal and strong antisocial 
personality features).

VA Medical Center from 1998 and 1999 were reviewed and were 
silent for complaints, diagnosis or treatment of post-
traumatic stress disorder or any other psychiatric disorder.

The appellant alleged the following stressors in a statement 
submitted in July 1994.  He was assigned to Phan Rang Air 
Base with the 554 Civil Engineering Squadron.  While 
defending the base from Viet Cong he was grazed by a bullet 
on his right arm and had a scar to prove it.  He never 
reported this.  The rocket attacks were almost every day.  By 
November 1969 he was very jumpy.  About December 20, 1969 he 
was driving a truck and suddenly found himself flying through 
the air.  He was thrown about 33-feet from the truck and 
landed standing up.  He was rescued and brought to the 
dispensary where his left arm was stitched up.  He does not 
have good use of his left arm to this day.  He was worried 
about being shot in the back.  He started drinking and 
smoking pot and drank every night until he passed out.  He 
was working on a building under construction and told the 
sergeant that he did not feel well and got permission to 
rest.  The sergeant got up on the roof and the building was 
hit.  The appellant saw wood flying everywhere and the next 
thing he knew the sergeant's right leg landed right across 
his legs.  His pants were drenched in blood.  He ran to the 
building and the sergeant and almost everyone who was working 
with him were dead.  He got busted because he refused to go 
back to the building.  His next assignment was at Denang Air 
Base where he had never experienced a rocket barrage like 
they had there.  He left there by convoy.  During the trip, 
the convoy stopped and he went into the woods to relieve 
himself.  When he returned the convoy had left.  He was 60-
miles from base with only a canteen of water, his rifle and 
some ammunition.  He traveled by night and slept during the 
day.  Napalm was dropped near him and it sucked the air out 
of his lungs.  He finally made it back and was given an 
Article 15 for being absent without leave.  He was sent out 
again on a convoy and it got attacked.  He took over the guns 
and saved the convoy single-handedly.  On the way back he 
drove the lead truck.  About 20-miles from the base there was 
a guy in the road with a motorbike.  He did not move for the 
airhorns, so the appellant ran him over.  He was called 
before the commander to receive a medal for saving the 
convoy, he believed it was a Silver Star.  He told the 
commander that he did not want it in addition to other 
vulgarities.  As a result he never got the medal but instead 
received another Article 15.  He could not remember anyone's 
names except the name of his first sergeant, Ted Nelly.

The appellant testified before the RO in March 1998.  He 
recounted how his base was attacked by the enemy with rockets 
and mortars.  He was working on the roof of a building that 
was hit by a rocket.  The leg of one of his comrades fell on 
his back.  From that moment on he was changed and he could 
hardly sleep.  No other stressors were reported during the 
hearing.

The Board finds that the preponderance of the evidence is 
against the claim.  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2000).  
The Board would note that the VA adopted the fourth edition 
of the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in amending 
38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed.Reg. 52695-52702 
(1996).  The standard as to whether a stressor is sufficient 
to trigger post-traumatic stress disorder is a subjective 
standard, requiring exposure to a traumatic event and a 
response involving intense fear, helplessness, or horror.  
See Cohen, 10 Vet. App. at 153.  The Board has been presented 
with a bare diagnosis of post-traumatic stress disorder 
submitted by Dr. Fernandez-Rodriguez.  The physician offered 
no professional opinion whatsoever that linked the given 
diagnosis to inservice stressors, rather he reported merely 
that the appellant had stated himself that the condition has 
its onset in service.  A diagnosis standing alone, without 
any discussion of the stressor or the psychological rationale 
for the conclusion, does not conform to the requirements of 
38 C.F.R. § 4.125(a).  The only remaining references to post-
traumatic stress disorder are rule-out diagnoses which also 
do not meet the regulatory requirements for service 
connection.  Therefore, the evidence that supports a 
diagnosis of post-traumatic stress disorder is afforded very 
little probative value.  

In contrast, the appellant was seen in service for his 
psychiatric complaints and a personality disorder was 
diagnosed.  He has undergone repeated VA examinations that 
involved complete review of all of the evidence including the 
service medical records.  Importantly, he was evaluated by a 
board of psychiatrists February 1997 who specifically 
addressed the question of a diagnosis of post-traumatic 
stress disorder.  These examiners concluded that the 
appellant does not have post-traumatic stress disorder, 
rather he has a personality disorder.  The findings 
contemporaneous with service plus multiple examinations that 
included thorough review of all of the existing evidence, all 
of which concluded that the appellant does not have post-
traumatic stress disorder, are afforded a much higher degree 
of probative value and outweigh the bare conclusion of the 
private examiner.

Service connection for post-traumatic stress disorder 
requires a link, established by medical evidence, between 
current symptoms and an inservice stressor.  Dr. Fernandez-
Rodriguez certified only that the appellant provided the link 
to service.  Lay testimony is competent only when it regards 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis, be that a 
current diagnosis or one linking a current disability to 
service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
The appellant lacks the medical training and expertise to 
link a post-service medical diagnosis to service.  There is 
no medical evidence that links his current symptoms to an 
inservice stressor.

Service connection for post-traumatic stress disorder 
requires credible supporting evidence that the claimed 
inservice stressor occurred.  The evidence does not establish 
that the appellant engaged in combat with the enemy.  His 
service records do not indicate combat service.  Therefore 
his inservice stressors must be verified by credible 
supporting evidence.  No stressors have been verified.  As 
previously discussed, the appellant has not provided 
statements of sufficient specificity that would enable 
verification.  He has also stated that he is incapable of 
providing any more specific information than already 
submitted.  However, he has reported both a right and left 
arm injury during service, and has indicated that one or both 
required suturing.  These statements are capable of 
substantiation via medical records.  The Board notes that no 
scars or any abnormality regarding either arm was noted 
during the separation examination, and neither did the 
appellant report any of these conditions.  Therefore, the 
medical evidence of record, specifically the service medical 
records, fail to support the appellant's claims of 
events/stressors in service that resulted in wounds to his 
right and left arms.  Contemporaneous records are afforded a 
high degree of probative value and the absence of any 
indication that he received arm injuries in service has been 
considered.  Not until July 1994 was a healed left wrist 
wound noted, during an examination when the appellant 
reported that he had injured his right arm in service.  No 
right arm injury or scarring has been documented.  The July 
1994 record was many years after service and does not serve 
to support his claims.  

The preponderance of the evidence is against a finding that 
the appellant has post-traumatic stress disorder or that it 
is linked to service.  Furthermore, this non-combat veteran 
has not submitted credible supporting evidence that the 
claimed inservice stressors occurred.  Thus, service 
connection for post-traumatic stress disorder is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

The petition to reopen the claim for service connection for 
post-traumatic stress disorder is granted.  Service 
connection for post-traumatic stress disorder is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

